DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I)-	Claims 1-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 13-14 of U.S. Patent No. 10,017,714 B2. Although the 
Claims 21-22 correspond to claims 1 and 2 of US 10,017,714 B2 wherein all structural limitations of instant claims namely A, A2, B, D, F, H and C, E, G, I, J are identically taught by the above claims of 714 B2.
Claims 32-33 correspond to claims 13 and 14 of US 10,017,714 B2 wherein all structural limitations of instant claims namely G, D, H, and  A, A2, B, C, E, F, I, J are identically taught by the above claims of 714 B2.

II)-	Claims 1-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 8-9 of U.S. Patent No. 10,550,354 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claims 21-22 correspond to claims 1 and 2 of US 10,550,354 B2 wherein all structural limitations of instant claims namely A, A2, B, D, F, H and C, E, G, I, J are identically taught by the above claims of 354 B2.
Claims 32-33 correspond to claims 8 and 9 of US 10,550,354 B2 wherein all structural limitations of instant claims namely G, D, H, and  A, A2, B, C, E, F, I, J are identically taught by the above claims of 354 B2.

III)-	Claims 1-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 13-14 and 16 of U.S. Patent No. 9,982,220 B2. 
Claims 21-22 correspond to claims 1-3 of US 9,982,220 B2 wherein all structural limitations of instant claims namely A, A2, B, D, F, H and C, E, G, I, J are identically taught by the above claims of 220 B2.
Claims 32-33 correspond to claims 13-14 and 16 of US 9,982,220 B2 wherein all structural limitations of instant claims namely G, D, H, and  A, A2, B, C, E, F, I, J are identically taught by the above claims of 220 B2.

Allowable Subject Matter
Claims 23-31 are objected to as being dependent upon a rejected base claim 21, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 34-38 are objected to as being dependent upon a rejected base claim 32, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2021/04/29 have been fully considered but they are not persuasive. Because;
In response to applicant’s argument (page 11) that; “The ‘714 patent is directed to a rinse aid comprising surfactants (A) or (A2), (B), and (D), along with a functional ingredient. (‘714 patent, claim 1). The ‘220 patent is also directed to a rinse aid comprising surfactants (A) or (A2), (B), and a functional ingredient. (‘220 patent, claims 2 or C and at least one of D, E, F, G, H, I, J surfactants.  The same is, similarly, true for the case of …220 and …714.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



  Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/M.R.A./
Examiner, Art Unit 1767
2021/06/11

/MARK EASHOO/           Supervisory Patent Examiner, Art Unit 1767